Case 1:10-cr-20073-PAS Document 113 Entered on FLSD Docket 02/11/2021 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 10-CR-20073-SEITZ

  UNITED STATES OF AMERICA

  vs.

  JUAN DIEGO MONTOYA-BERNAL,

              Defendant.
  __________________________________________/

            ORDER GRANTING DEFENDANT MONTOYA-BERNAL’S
                  UNOPPOSED MOTION TO TERMINATE
                       SUPERVISED RELEASE

        THIS MATTER came before the Court on Defendant Juan Diego Montoya-

  Bernal’s Unopposed Motion to Terminate Supervised Release [DE 112].          The Court

  has considered the Motion, the factors set forth in 18 U.S.C. § 3553(a), and the record.

  For the reasons below, the Court will grant Defendant’s Unopposed Motion to

  Terminate Supervised Release.

        On August 4, 2018, Defendant began his 48-month term of supervised release

  and has completed 30 months of that term without incident.         Defendant’s motion

  states that neither Assistant United States Attorney Lynn Kirkpatrick or the

  assigned supervised release officer oppose the Motion. It states further that

  Defendant has complied with all the conditions of release, including his employment

  obligations.   Specifically, Defendant is the owner and president of Magic City

  Freight, a logistic company that transports goods and cargo which company the

  Probation Office has vetted. Finally, Defense Counsel asserts that Defendant

  continues to fulfill his plea bargain commitments.
Case 1:10-cr-20073-PAS Document 113 Entered on FLSD Docket 02/11/2021 Page 2 of 2




         The Court has considered Defendant’s unopposed Motion, the record, including

  the nature of his conviction, his continued adherence to the terms of his plea

  agreement and has applied the factors set forth in 18 U.S.C. § 3553(a). These factors

  require a Court, in exercising its authority to grant early termination under 18 U.S.C.

  §3583(e)(1), to consider, among other things, the nature and circumstances of the

  offense and the history and characteristics of the defendant. 18 U.S.C. § 3553(a)(1) &

  (2). See also, United States v. Johnson, 877 F.3d 993, 997 (11th Cir. 2017). After

  considering these factors, a court may terminate a term of supervised release at any

  time after the expiration of one year of supervised release, if it is satisfied that such

  action is warranted by the conduct of the defendant and the interest of justice. 18

  USC § 3583 (e)(1).

         Based on the record and the law, the undersigned finds that in the interests of

  justice, Defendant’s supervised release should be terminated. Therefore, it is

         ORDERED that Defendant’s Juan Diego Montoya-Bernal’s Unopposed

  Motion to Terminate Supervised Release [DE 112] is GRANTED.

         DONE AND ORDERED in Miami, Florida, this 11th day of February 2021.



                                           ________________________________
                                           PATRICIA A. SEITZ
                                           UNITED STATES DISTRICT JUDGE

  cc: Counsel of record
